Citation Nr: 1037557	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  02-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1976 to October 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 decision of 
the Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied TDIU.  
This case was previously before the Board in March 2004, when the 
Board remanded the issue for additional development.  The 
Veterans Law Judge who decided this case in March 2004 is no 
longer with the Board, and the case was reassigned to the 
undersigned.  In May 2006, the Board remanded the case for 
further development of the evidence.  

In a decision issued in November 2009, the Board denied the 
Veteran's claim for TDIU.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In May 2010, the Court issued an order vacating the November 2009 
Board decision and remanding the matter for readjudication 
consistent with the instructions outlined in a May 2010 Joint 
Motion for Remand by the parties (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a claim for disability compensation, as here, the duty to 
assist includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and fair.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In March 2004, the 
Board found that the most recent VA examination of record at that 
time, a report of VA examination in November 2001, was inadequate 
for rating purposes as it was too remote to provide an accurate 
assessment of the current severity of the Veteran's service-
connected psychiatric disability, particularly in terms of the 
clinical findings as they relate to the claim for TDIU.  The 
Board remanded the issue of entitlement to TDIU with a directive 
that the veteran be afforded a VA examination to determine 
"whether it has rendered him unemployable for VA compensation 
purposes."  (See March 2004 Board remand, p. 14).  Specifically, 
the Board directed that "[t]he examiner must express an opinion 
as to whether manic depressive [disorder], circular type, has 
rendered the veteran unemployable."  Pursuant to the March 2004 
remand, the Veteran was afforded VA examination in October 2005, 
and the examiner specifically noted the Board's request for a 
medical opinion regarding any relationship between the Veteran's 
service-connected psychiatric disability and his employability.  
However, in response to the Board's query regarding any such 
relationship (the central issue in a TDIU claim), the examiner 
reported only that "[n]o conclusive evidence was found in 
support of a diagnosis of bipolar (i.e., manic-depressive) 
disorder . . . ."  In sum, the October 2005 examination report 
is devoid of an express medical opinion as to any relationship 
between the Veteran's service-connected psychiatric disability 
and his employability.  In written argument submitted in March 
2006, the Veteran's representative noted the same deficiency in 
the October 2005 examination report, and indicated that the 
examiner "has not responded to the spirit of the Board's 
directive to provide an opinion regarding the [veteran's] ability 
to work in reference to his psychiatric disorder."  

The Board found in its May 2006 remand that there had not been 
adequate compliance with the directives of the March 2004 Board 
remand, inasmuch as the VA examiner failed to provide a specific 
medical opinion as requested.  A remand confers, as a matter of 
law, a right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board then requested that the 
Veteran be afforded a social and industrial survey and a VA 
psychiatric examination.  Although the Veteran was apparently 
notified of a scheduled VA examination, he failed to report for 
the examination scheduled in September 2006.  The social and 
industrial survey was cancelled in June 2006.

The 2010 Joint Motion noted that VA treatment records indicated 
that the Veteran was homeless within months of the scheduled 
examinations in 2006.  

On remand, in order to afford the Veteran every consideration, 
make another attempt to schedule the Veteran for a VA examination 
and social and industrial survey at the current address of 
record.  The record shows that in September and October 2009 VA 
received correspondence from the Veteran with a return address 
identical to that used by VA in a June 2009 letter to the 
Veteran.  [It is also the address that the Veteran provided in 
2005 when he reported in VA treatment records that he had been 
residing with his mother for the last 4 years.]  

The Veteran is hereby notified that VA regulations provide that 
individuals for whom reexaminations have been authorized and 
scheduled are required to report for such examinations. 38 C.F.R. 
§§ 3.326(a), 3.327(a).

The nature of the Veteran's service-connected psychiatric 
disability is such as to suggest ongoing treatment.  Reports of 
private treatment and/or additional VA medical records may 
include information pertinent to his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA health care providers that have 
treated him for any psychiatric disorder from 
January 2006 (the date of the most recent VA 
outpatient records) to the present, and then 
obtain complete records of such treatment 
from all sources identified.  Whether or not 
he responds, obtain reports of any VA 
treatment that are not already associated 
with the claims file.

2.  Arrange for a social and industrial 
survey to assess the Veteran's level of daily 
functioning.  The extent of his regular 
drug/alcohol abuse (and to the extent 
possible its impact on daily function) should 
be ascertained.  It should be established for 
the record how the Veteran passes the average 
day, whether or not he makes any efforts at 
employment (and why or why not), the extent 
of his social activities, etc.

3.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist to 
determine the current severity of his 
service-connected manic depressive disorder, 
circular type, and its impact on his 
employability.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should identify all of the Veteran's 
associated symptomatology in order to 
determine the impairment caused by manic 
depressive disorder, circular type.  If there 
are other psychiatric disorders found, in 
addition to manic depressive disorder, 
circular type, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder or 
another, it should be so indicated.  If a 
psychiatric disorder(s) other than manic 
depressive disorder, circular type, is or are 
found on examination, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically related 
to manic depressive disorder, circular type.

The examiner should report findings in 
detail, and should distinguish, to the extent 
possible, between the social and industrial 
impairment due to manic depressive disorder, 
circular type, and impairment due to any co-
existing mental or physical disorder or to 
illicit substance/alcohol abuse.  It is also 
requested that the examiner assign a GAF 
score attributable solely to the Veteran's 
manic depressive disorder, circular type, and 
explain the significance of the score.  The 
examiner must also offer an opinion as to 
whether the Veteran's manic depressive 
disorder, circular type, alone, renders him 
incapable of obtaining and maintaining 
gainful employment.  The examiner must 
explain the rationale for all opinions given.

4.  The RO should ensure that all development 
outlined above is completed.  Then 
readjudicate the claim of entitlement to 
TDIU.  If it remains denied, provide the 
Veteran and his representative an appropriate 
SSOC, and afford them the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

